Case 3:20-cv-01372-TAD-KLH Document 37-1 Filed 12/23/20 Page 1 of 4 PageID #: 234




                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

  AARON LARRY BOWMAN                                             NO. 3:20-01372

  VERSUS                                                         JUDGE DOUGHTY

  OUACHITA PARISH SHERIFF'S OFFICE,                              MAG. JUDGE HAYES
  ET AL


         MEMORANDUM IN SUPPORT OF RULE 12 (B)(6) M0TION TO DISMISS
                        BASED ON PRESCRIPTION

  MAY IT PLEASE THE COURT:

         Plaintiff Aaron Larry Bowman has asserted federal and state law claims against Ouachita

  Parish Sheriff Jay Russell, and his Deputy Sheriff, Donovan Ginn (the “Ouachita Sheriff

  Defendants”), herein. For the reasons that follow, these claims should be dismissed for failure to

  state a claim upon which relief may be granted by the Court because the federal and state law claims

  have prescribed and are time-barred.

         The alleged incident purporting to give rise to plaintiff’s claims occurred on May 30, 2019,

  2015, according to plaintiff’s original Petition filed in state court. See R. Doc. 1-2. On that date,

  Plaintiff was the subject of a traffic stop, which escalated into a car chase and physical confrontation

  involving law enforcement officers from various jurisdictions. Id. Plaintiff alleges that he was

  subjected to excessive force in the course of said incident. Id. Plaintiff filed the original Petition

  in the Louisiana Fourth Judicial District Court for Ouachita Parish on September 21, 2020.

  Eventually, the state court Petition was removed to this Honorable Court on October 22, 2020. See

  R. Doc. 1-1.

         Plaintiff, in his original Petition filed in state court included allegations that the alleged

                                                     1
Case 3:20-cv-01372-TAD-KLH Document 37-1 Filed 12/23/20 Page 2 of 4 PageID #: 235




  actions committed by the law enforcement officers involved in the subject stop violated his civil

  rights under the U.S. Constitution and Plaintiff sought to make out a claim under 42 U.S.C. 1983,

  seeking damages allegedly caused by these violations. Plaintiff also attempts to bring state law

  claims based on the same operative allegations of fact. Following removal, Plaintiff filed an

  Amended Complaint, including the original claims by reference and adding certain embellishments.

  See R. Doc. 19. Based on the allegations of the Petition and Amended Complaint, however, it is

  still clear that the claims sought to be brought by the Plaintiff are untimely and should be dismissed.

         Because there is no statute of limitations period specified within Section 1983, “federal

  courts apply the state prescription statute governing most analogous cause of action.” Drury v. U.S.

  Army Corps. of Eng'rs, 359 F.3d 366, 367 n. 1 (5th Cir.2004); citing Braden v. Texas A&M Univ.

  Systems, 636 F.2d 90 (5th Cir. 1981); see Wallace v. Kato et al., 549 U.S. 384, 127 S.Ct. 1091, 1095,

  166 L.Ed.2d 973 (2007). “Section 1983 provides a federal cause of action, but in several respects

  relevant here federal law looks to the law of the State in which the cause of action arose. This is so

  for the length of the statute of limitations: It is that which the State provides for personal injury

  torts.” Wallace v. Kato, 127 S.Ct. at 1094; citing Owens v. Okure, 488 U.S. 235, 249-250, 109 S.Ct.

  573, 576-582, 102 L.Ed.2d 594 (1989); Wilson v. Garcia, 471 U.S. 261, 279-280, 105 S.Ct. 1938,

  85 L.Ed.2d 254 (1985). As a result, the federal and state law claims are subject to the prescriptive

  period set forth in Article 3492 of the Louisiana Civil Code for tort actions.

         In Louisiana, the prescriptive period for negligence actions is one (1) year. See La. C.C. art.

  3492. As a result, the prescriptive period that is applicable to Plaintiff’s Section 1983 claims would

  be Louisiana’s one-year prescriptive period for delictual actions. See Johnson v. Lamartiniere et al.,

  387 Fed. Appx. 470, 472 (5th Cir.2010); citing Elzy v. Roberson, 868 F.2d 793, 794–95 (5th



                                                    2
Case 3:20-cv-01372-TAD-KLH Document 37-1 Filed 12/23/20 Page 3 of 4 PageID #: 236




  Cir.1989); see also Smith v. Reg'l Transit Auth., 827 F.3d 412, 421 (5th Cir. 2016). This one-year

  prescriptive period has been held specifically to apply to claims that law enforcement officers used

  excessive force in dealing with a citizen. See Armstrong v. Serpas, 670 F. App'x 851, 852 (5th Cir.

  2016); see also Brown v. Caddo Par. Emergency Response Team, No. 5:12-CV-1827, 2014 WL

  458078, at *2–3 (W.D. La. Feb. 4, 2014).

         The claims brought by the Plaintiff herein arise out of an incident that occurred on or about

  May 30, 2019. The original Petition was filed with the Clerk on September 21, 2020. It is therefore

  submitted that because the claims brought by the plaintiff herein occurred more than one year prior

  to the date of the filing of the original Petition in the state court, they have prescribed by operation

  of federal and state law. The federal and state claims made against Ouachita Parish Sheriff Jay

  Russell, and his Deputy Donovan Ginn, as a consequence, are time-barred.

         It is anticipated that Plaintiff will argue in opposition that an extension of prescriptive periods

  included in a series of Executive Orders issued by Louisiana Governor John Bell Edwards in

  response to the COVID-19 Pandemic Public Health Emergency, which were ratified by the Louisiana

  Legislature (See La. R.S. 9:5828-5829), act to allow his Petition to have been filed four months after

  prescription would otherwise had run. See R. Doc. 1-2, at pp.21-43. This is not the case. By Act

  162 of the 2020 Louisiana Legislature, the COVID-19 extension of prescription expired on July 5,

  2020, and any action that otherwise would have prescribed from March 17, 2020 through July 5,

  2020 had to be filed on or before June 6, 2020. See La. R.S. 9:5829(A). A copy of this statute is

  attached as exhibit A for the Court’s convenience. Plaintiff did not file his Petition until September

  21, some three months after the COVID suspension had expired by the terms of Act 162.

         Plaintiff also included as an exhibit to his Petition a copy of a Louisiana Supreme Court



                                                     3
Case 3:20-cv-01372-TAD-KLH Document 37-1 Filed 12/23/20 Page 4 of 4 PageID #: 237




  Order that suspended prescriptive periods statewide for thirty days, commencing August 21, 2020.

  See R. Doc. 1-2 at page 43. Because Plaintiff’s claims prescribed, at the latest, on July 6, 2020, the

  Plaintiff’s claims do not fall into the class of claims covered by the Supreme Court’s Hurricane

  Karen Order. This suspension effectively came too late to save the Plaintiff’s claims, for once

  prescription has run according to statutory constructs, concepts of an additional period of potential

  suspension appearing in subsequent legislation or Supreme Court order(s) would not apply. See

  Chance v. American Honda Motor Co., Inc. , 93-2582, 635 So.2d 177, 178-179 (La. 4/11/94) (absent

  clear “expression of legislative intent to revive prescribed claims,” a change to prescriptive periods

  do not apply “retroactively to revive an already prescribed cause of action.”).

           The Rule 12(b)(6) Motion to Dismiss filed by the Ouachita Sheriff Defendants should

  therefore be granted, and the Complaint should be dismissed, with prejudice, at the sole cost of the

  plaintiff.

                                                          Respectfully Submitted,

                                                          USRY & WEEKS, PLC


                                                                /s Craig E. Frosch
                                                          BLAKE R. ARCURI (T.A.) (La. Bar #32322)
                                                          CRAIG E. FROSCH (La. Bar #19580)
                                                          1615 Poydras Street, Suite 1250
                                                          New Orleans, Louisiana 70112
                                                          Tel.: (504) 592-4600 - Fax: (504) 592-4641
                                                          Counsel for the Ouachita Sheriff Defendants



  H:\20-255.027 BOWMAN, AARON\research\mtd prescription mmo.wpd




                                                              4
